Exhibit 10.3

FRANCHISE AND ASSET SALE AGREEMENT

This Franchise and Asset Sale Agreement (this “Agreement”) by and among The
Princeton Review, Inc., a Delaware corporation (“Parent”), TPR SoCal, LLC, a
Delaware limited liability company and a wholly-owned subsidiary of Parent
(“Merger Sub II”), and Paul Kanarek (“Kanarek”), an individual residing in the
State of California, is hereby made and entered into as of June 11, 2008.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Merger Agreement (as hereinafter
defined). The foregoing parties are sometimes referred to herein each
individually as a “Party” and, collectively, as the “Parties.”

W I T N E S S E T H

WHEREAS, Merger Sub II desires to purchase from Kanarek, and Kanarek desires to
sell to Merger Sub II, (a) that certain The Princeton Review Franchise Agreement
governing franchises located in the California counties of Fresno, San Luis
Obispo and Kern, dated as of September 30, 2005, by and between Parent and
Kanarek, as amended by and together with the Addendum to such The Princeton
Review Franchise Agreement, dated as of September 30, 2005, and any and all
addenda or agreements related thereto among Parent and Kanarek (the “CA Counties
Franchise Agreement”), (b) that certain The Princeton Review Franchise Agreement
governing franchises located in New Mexico, dated as of September 30, 2005, by
and between Parent and Kanarek, as amended by and together with the Addendum to
such The Princeton Review Franchise Agreement, dated as of September 30, 2005,
and any and all addenda or agreements related thereto among Parent and Kanarek
(the “NM Franchise Agreement”), and (c) that certain The Princeton Review
Franchise Agreement governing franchises located in Utah, dated as of
September 30, 2005, by and between Parent and Kanarek, as amended by and
together with the Addendum to such The Princeton Review Franchise Agreement,
dated as of September 30, 2005, and any and all addenda or agreements related
thereto among Parent and Kanarek, each as amended or supplemented to date (the
“UT Franchise Agreement,” and together with the CA Counties Franchise Agreement
and the NM Franchise Agreement, the “Franchise Agreements”), in accordance with
the terms and conditions set forth in this Agreement;

WHEREAS, in connection with the purchase of the Franchise Agreements by Merger
Sub II, Merger Sub II desires to purchase from Kanarek, and Kanarek desires to
sell to Merger Sub II, the goodwill associated with the businesses of the
franchises which exploit the Franchise Agreements (collectively, the “Franchise
Businesses”), in accordance with the terms and conditions set forth in this
Agreement;

WHEREAS, in connection with such purchase and sale of the Franchise Agreements
and goodwill, Kanarek desires to enter into a noncompetition agreement in favor
of Parent;

WHEREAS, the Parties desire to set forth their understanding with respect to
certain other covenants and agreements of Kanarek;

WHEREAS, Parent has entered into an Agreement and Plan of Reorganization, dated
as of June 11, 2008, by and among Parent, TPR SoCal I, Inc., a Delaware
corporation and a wholly-owned subsidiary of Parent (“Merger Sub I”), Merger Sub
II, The Princeton Review of Orange County, Inc., a California corporation
(“Orange”), and Kanarek (the “Merger Agreement”), pursuant to which Merger Sub I
will merge with and into Orange, with Orange surviving the merger, followed by a
merger of the surviving corporation of the foregoing merger with and into Merger
Sub II, with Merger Sub II surviving the merger, subject to the terms and
conditions of the Merger Agreement (collectively, the “Merger”);



--------------------------------------------------------------------------------

WHEREAS, Parent, Merger Sub II and Kanarek each desire that this Agreement
(collectively, the transactions, covenants and agreements contemplated by this
Agreement are the “Kanarek Transactions”) be effective as of the Kanarek Closing
(as hereinafter defined).

NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

Section 1. Purchase and Sale of Assets.

(a) Purchased Assets. In accordance with the terms and conditions set forth in
this Agreement, at the Kanarek Closing, Merger Sub II shall purchase, and
Kanarek shall sell, convey, assign, transfer and deliver to Merger Sub II, free
and clear of any Liens (as hereinafter defined), except for any Permitted Liens
(as hereinafter defined), by appropriate instruments of conveyance reasonably
satisfactory to Parent, the Franchise Agreements, all assets, properties,
rights, titles and interests of every kind or nature owned, leased, licensed or
otherwise held by Kanarek (including indirect and other forms of beneficial
ownership) as of the Kanarek Closing, and in any case, belonging to or intended
to be used in the Franchise Businesses, whether tangible, intangible, real or
personal and, wherever located, including, but not limited to, those assets set
forth on Exhibit A hereto (the “Purchased Assets”), and excluding those assets
set forth in Section 1(b), below (the “Excluded Assets”).

(b) Excluded Assets. Kanarek shall retain no assets related to the Franchise
Businesses.

(c) Assumed Liabilities; Excluded Liabilities. In accordance with the terms and
conditions set forth in this Agreement, at the Kanarek Closing, Merger Sub II
shall assume and shall agree to pay, defend, discharge and perform as and when
due and performable only the obligations under the Franchise Agreements arising
after the Kanarek Closing (the “Assumed Liabilities”). Notwithstanding the
foregoing sentence, Kanarek shall retain, and shall be responsible for paying,
performing and discharging when due, and neither Merger Sub II nor Parent or any
Affiliate thereof shall assume or have any responsibility for, all Liabilities
of Kanarek as of the Kanarek Closing other than the Assumed Liabilities (the
“Excluded Liabilities”). For the avoidance of doubt, Excluded Liabilities shall
include, without limitation, (i) any and all debts, obligations and other
liabilities (whether absolute, accrued, contingent, fixed or otherwise, or
whether known or unknown, or due or to become due or otherwise) associated with
the wage and hour class action case titled Tiu & Campbell v. The Princeton
Review, Inc., including, but not limited to the amount to be paid by Kanarek
with respect to the Franchise Businesses in settlement of such case, and
(ii) any Tax liabilities of Kanarek, whether or not attributable to or resulting
from the transactions contemplated by this Agreement.

(d) Franchise Agreements. The covenants, obligations and agreements of Kanarek
set forth in the Franchise Agreements of any type which are, by their terms,
intended to survive transfer of the Franchise Agreements shall survive and
remain in full force and effect, including, but not limited to, those set forth
in Section 10.2.2, Section 11, Section 13.3 (except with respect to Section 13.2
of the Franchise Agreements), Section 13.4, Section 18.1, Section 18.2,
Section 18.3, Section 18.4, Section 18.5, Section 19.2 and Section 21.7
(collectively, the “Franchise Agreements Surviving Provisions”). Notwithstanding
that Section 13.2 and 18.6, by the terms of the Franchise Agreements, survive
transfer of the Franchise Agreements, such sections of the Franchise Agreements
shall not so survive.

(e) Waiver of Consent Requirements. Parent hereby waives the requirements of
Section 14.1 of the Franchise Agreements to the extent that they apply to the
transactions contemplated by this Agreement.

 

2



--------------------------------------------------------------------------------

(f) Allocation. The allocation of the Kanarek Purchase Price and Assumed
Liabilities (and any other amounts properly treated as additional purchase price
for Tax purposes) among the tangible and intangible assets of Kanarek associated
with the Franchise Businesses and the Noncompete Agreement is attached hereto as
Exhibit B (the “Purchase Price Allocation”). The Purchase Price Allocation shall
be binding on Parent and Kanarek. Parent shall timely prepare IRS Form 8594
based on the Purchase Price Allocation and deliver a copy of such form to
Kanarek for Kanarek’s approval, which shall not be unreasonably withheld,
conditioned or delayed. Parent and Kanarek agree to timely file the agreed upon
form with each relevant Taxing Authority and to refrain from taking any position
on a Tax Return or otherwise inconsistent with such form and the Purchase Price
Allocation; provided, however, that (i) nothing contained in this Section 1(f)
shall prevent Parent from settling any proposed deficiency or adjustment by any
governmental authority with respect to any Parent Tax Return based upon or
arising out of the Purchase Price Allocation, and Parent shall not be required
to litigate before any court, any proposed deficiency or adjustment by any
governmental authority with respect to any Parent Tax Return challenging such
Purchase Price Allocation, and (ii) nothing contained in this Section 1(f) shall
prevent Kanarek from settling any proposed deficiency or adjustment by any
governmental authority with respect to any Kanarek Tax Return based upon or
arising out of the Purchase Price Allocation, and Kanarek shall not be required
to litigate before any court, any proposed deficiency or adjustment by any
governmental authority with respect to any Kanarek Tax Return challenging such
Purchase Price Allocation.

(g) Sales and Transfer Taxes. Kanarek and Parent shall each pay fifty percent
(50%) of all applicable sales and transfer Taxes (or any similar Taxes) and all
recording and filing fees that may be imposed, assessed or payable by reason of
the operation or as a result of this Agreement, including, without limitation,
the sale and purchase of the Purchased Assets.

(h) Tax Matters.

(i) Kanarek Tax Returns. Subject to Section 1(h)(iii) below, Kanarek will
prepare and file all Tax Returns of the Franchise Businesses (including Tax
Returns required to be filed after the Kanarek Closing) to the extent such Tax
Returns include or relate to the operations of the Franchise Businesses or the
use or ownership of the Purchased Assets attributable to any taxable period
ending on or before the end of the day on which the Kanarek Closing occurs and
any portion of a Straddle Period (as hereinafter defined) ending at the end of
the day on which the Kanarek Closing occurs (the “Franchise Businesses Tax
Returns”). The Franchise Businesses Tax Returns shall be true, complete and
correct and prepared in accordance with applicable law. Kanarek will make all
payments for Taxes required with respect to the Franchise Businesses Tax
Returns.

(ii) Parent Tax Returns. Parent will be responsible for the preparation and
filing of all Tax Returns it is required to file with respect to Parent’s
ownership or use of the Purchased Assets attributable to any taxable period or
portion of a period that begins after the end of the day on which the Kanarek
Closing occurs (the “Parent Tax Returns”). The Parent Tax Returns shall be true,
complete and correct and prepared in accordance with applicable law. Parent will
make all payments for Taxes required with respect to the Parent Tax Returns.

(iii) Straddle-Period Taxes. In the case of any real or personal property Taxes
(or other similar Taxes) attributable to the Purchased Assets for which Taxes
are reported on a Tax Return covering a period commencing before the end of the
day on which the Kanarek Closing occurs and ending thereafter (any such period,
a “Straddle Period,” and any such tax, a “Straddle Period Tax”), any such
Straddle Period Tax shall be prorated between the Franchise Businesses and
Parent on a per diem basis. The party required by law to pay any such Straddle
Period Tax (the “Paying Party”) shall file the Tax Return related to such
Straddle Period Tax within the time period prescribed by law and shall

 

3



--------------------------------------------------------------------------------

timely pay such Straddle Period Tax. To the extent any such payment exceeds the
obligation of the Paying Party hereunder, the Paying Party shall provide the
other Party (the “Non-Paying Party”) with notice of payment, and within ten
(10) business days of receipt of such notice of payment, the Non-Paying Party
shall reimburse the Paying Party for the Non-Paying Party’s share of such
Straddle Period Taxes.

Section 2. Franchise Agreements; Guaranties.

(a) Fees. The Franchise Businesses’ obligation with respect to fees of any type
under the Franchise Agreements, payable to Parent as of 11:59 p.m. on the date
of the Kanarek Closing shall survive sale of the Franchise Agreements until such
fees are paid in full. To the extent that fees payable under the Franchise
Agreements can be determined as of the Kanarek Closing, such amounts shall be
included as part of the Kanarek Closing Adjustment (as hereinafter defined). To
the extent that fees payable under the Franchise Agreements cannot be determined
as of the Kanarek Closing, following the Kanarek Closing, Kanarek shall provide
a statement and remit payment of such outstanding fees, payable in compliance
with the Franchise Agreements, within thirty (30) days of the Kanarek Closing.

(b) Guaranties. Effective as of the Kanarek Closing, notwithstanding anything to
the contrary in the Guaranties, the Guaranties are hereby terminated in their
entirety and shall be of no further force or effect.

Section 3. Noncompete Agreement. In consideration of and as a material
inducement to Parent’s payment to Kanarek of the Kanarek Purchase Price in
connection with the purchase and sale of the Purchased Assets, Kanarek hereby
agrees to execute, deliver and be bound by the noncompetition agreement attached
hereto as Exhibit C (the “Noncompete Agreement”). The provisions of the
Noncompete Agreement are intended to conform to the provisions of Section 16601
of the California Business and Professions Code. Notwithstanding anything to the
contrary herein, the Noncompete Agreement shall be construed under and be
governed in all respects by the laws of the State of California, without giving
effect to the conflict of laws principles of California law. Kanarek understands
and agrees that the Noncompete Agreement is a material inducement to Parent’s
purchase of the Purchased Assets and assumption of the Assumed Liabilities.

Section 4. Kanarek Purchase Price. In accordance with the terms and conditions
set forth in this Agreement, at the Kanarek Closing, in exchange for the
actions, covenants and agreements of Kanarek described in Sections 1 through 3
of this Agreement, including the agreement to purchase the Purchased Assets,
Parent shall (a) pay $1,753,871 less the Kanarek Closing Adjustment (as
hereinafter defined) (the “Kanarek Purchase Price”) to Kanarek by delivery of
cash by wire transfer of immediately available funds pursuant to instructions
provided by Kanarek and (b) assume the Assumed Liabilities. The “Kanarek Closing
Adjustment” shall mean fees payable under the Franchise Agreements that can be
determined as of the Kanarek Closing, if any. The Purchased Assets shall be
sold, assigned, transferred, conveyed and delivered by Kanarek and shall be
purchased, acquired and accepted by Merger Sub II in consideration for the
Kanarek Purchase Price.

Section 5. Closing. The closing of the Kanarek Transactions (the “Kanarek
Closing”) shall be held at the offices of Goodwin Procter LLP, Exchange Place,
53 State Street, Boston, Massachusetts, at 10:00 a.m. on a date that is as soon
as practicable following satisfaction (except to the extent waived in accordance
with Section 8) of all conditions to the obligations of the Parties to
consummate, or cause the consummation, of the Kanarek Transactions and the
taking of all other actions (other than those that by their terms are to be
satisfied or taken, or waived, at or after the Kanarek Closing) set forth in
Section 8, or on such other date, and at such other time or place, as the
Parties may mutually agree in writing.

 

4



--------------------------------------------------------------------------------

Section 6. Representations of Parent and Merger Sub II. Each of Parent and
Merger Sub II has all requisite corporate power and authority to execute and
deliver this Agreement, to consummate the transactions contemplated hereby and
to perform its obligations hereunder. The execution and delivery by each of
Parent and Merger Sub II of this Agreement and the consummation by them of the
transactions contemplated hereby have been duly authorized by all necessary
corporate or limited liability company action, as the case may be, on the part
of each of them, and no other proceedings on the part of each of Parent and
Merger Sub II shall be necessary to authorize this Agreement or to consummate
the transactions contemplated hereby. This Agreement has been duly executed and
delivered by each of Parent and Merger Sub II, and assuming due execution and
delivery by the other Parties hereto, constitutes their valid and binding
obligation, enforceable against them in accordance with its terms, subject to
the effect of applicable bankruptcy, insolvency, reorganization, moratorium or
other similar federal or state laws affecting the rights of creditors and the
effect or availability of rules of law governing specific performance,
injunctive relief or other equitable remedies (regardless of whether any such
remedy is considered in a proceeding at law or in equity).

Section 7. Intentionally omitted.

Section 8. Conditions to Consummation of the Kanarek Transactions.

(a) Conditions to Parent’s Obligations. The obligation of Parent and Merger Sub
II to effect the Kanarek Transactions is subject to the satisfaction (or express
written waiver by Parent and Merger Sub II) on or prior to the date of the
Kanarek Closing of the following conditions.

(i) No Legal Restraints. No Legal Restraints or Law which has the effect of
preventing the consummation of the Kanarek Transactions shall be in effect.
There shall not be pending or threatened by any Governmental Entity any claim,
suit, action or proceeding (or by any other Person any claim, suit, action or
proceeding which has a reasonable likelihood of success), challenging or seeking
to restrain, prohibit, prevent, enjoin, alter or delay the Kanarek Transactions.

(ii) No Material Adverse Change. Since the Most Recent Year End Financials Date,
there shall not have been a Material Adverse Change to the Franchise Businesses,
nor any change, circumstance, development, state of facts, event or effect that
would reasonably be expected to result in a Material Adverse Change to the
Franchise Businesses or, following the Kanarek Closing, Merger Sub II.

(iii) Contractual Consents and Approvals. Parent shall have received evidence,
in form and substance reasonably satisfactory to it, that Kanarek have obtained
all consents and approvals of third parties set forth on Schedule 8(a)(iii)
hereto.

(iv) Noncompete Agreement. At or prior to the Kanarek Closing, Kanarek shall
have duly executed and delivered to Parent the Noncompete Agreement, which
agreement shall be in full force and effect.

(v) Bill of Sale; Assignment and Assumption of Contracts. Kanarek shall have
delivered to Parent a Bill of Sale transferring all right, title and interest in
and to the Purchased Assets to Merger Sub II in the form attached hereto as
Exhibit D and an Assignment and Assumption of Contracts assigning the Assumed
Liabilities to Merger Sub II in the form attached hereto as Exhibit E, both of
which shall be effective upon payment by Parent to Kanarek of the Kanarek
Purchase Price.

(vi) Other Documentation. Parent and counsel to Parent shall have received such
other certificates and other documentation (including certificates of good
standing of the Franchise

 

5



--------------------------------------------------------------------------------

Businesses in each of the Franchise Businesses’ jurisdiction of organization and
the various other jurisdictions in which the Franchise Businesses are qualified,
certified charter documents, certificates as to the incumbency of officers and
the adoption of authorizing resolutions) from Kanarek as they shall have
reasonably requested and as is customary with respect to the Kanarek
Transactions.

(vii) Closing of Other Transactions. The transactions contemplated in the Merger
Agreement and the LC Agreement (as hereinafter defined) shall be consummated
simultaneously herewith.

(viii) Financing. Financing shall be available for borrowing by Parent from an
institutional lender (the “Lender”) of funds sufficient to allow Parent and
Merger Sub II to satisfy all of their obligations under this Agreement, the
Merger Agreement and the LC Agreement, including the payment of the Kanarek
Purchase Price, the Merger Consideration (as defined in the Merger Agreement),
the LeComp Purchase Price (as defined in the LC Agreement) and the payment of
all associated costs and expenses (collectively, the “Aggregate Purchase
Price”). Such financing shall not be subject to conditions precedent to the
respective obligations of the Lender to fund the full amount of the Aggregate
Purchase Price or contractual contingencies under any agreements, side letters
or arrangements relating to the financing that would permit the Lender to reduce
the total amount of the financing or that would materially affect the
availability of the financing of the Aggregate Purchase Price.

(b) Conditions to Kanarek’s Obligations. The obligation of Kanarek to effect the
Kanarek Transactions is subject to the satisfaction (or express written waiver
by Kanarek) on or prior to the date of the Kanarek Closing of the following
conditions:

(i) No Legal Restraints. No Legal Restraints or Law which has the effect of
preventing the consummation of the Kanarek Transactions shall be in effect.
There shall not be pending or threatened by any Governmental Entity any claim,
suit, action or proceeding (or by any other Person any claim, suit, action or
proceeding which has a reasonable likelihood of success), challenging or seeking
to restrain, prohibit, prevent, enjoin, alter or delay the Kanarek Transactions.

(ii) Assignment and Assumption of Contracts. Merger Sub II shall have delivered
to Kanarek an Assignment and Assumption of Contracts assuming the Assumed
Liabilities to Merger Sub II in the form attached hereto as Exhibit E.

(iii) Closing of Other Transactions. The transactions contemplated in the Merger
Agreement and the LC Agreement shall be consummated simultaneously herewith.

(iv) Consents and Approvals. Kanarek shall have evidence, in form and substance
reasonably satisfactory to it, that all consents and approvals required to be
obtained by Parent and Merger Sub II in connection with this transaction and the
other transactions contemplated hereby, have been obtained or made, and are in
full force and effect.

(v) Other Documentation. Kanarek and counsel to Kanarek shall have received such
other certificates and other documentation (including certificates of good
standing of Merger Sub II in its jurisdiction of organization and the various
other jurisdiction in which it is qualified, certified charter documents,
certificates as to the incumbency of officers and the adoption of authorizing
resolutions) from Merger Sub II as they shall have reasonably requested and as
in customary with respect to the Kanarek Transactions.

(vi) Representations and Warranties. The representations and warranties of
Parent and Merger Sub II set forth in Section 6 of this Agreement shall be true
and correct in all material respects as of the date of this Agreement and as of
the Kanarek Closing Date with the same effect as though made as of the Kanarek
Closing Date.

 

6



--------------------------------------------------------------------------------

Section 9. Termination. This Agreement may be terminated, and the Kanarek
Transactions may be abandoned, at any time prior to the Kanarek Closing:

(a) by written consent of Parent and Kanarek; and

(b) by either Parent or Kanarek if the Kanarek Transactions have not been
consummated by July 31, 2008 (or such later date as may be mutually agreed upon
in writing by Parent and Kanarek); provided, that the right to terminate this
Agreement pursuant to this Section 9(b) shall not be available to any Party
whose failure to fulfill any obligation under this Agreement has been the cause
of, or resulted in, the failure of the Kanarek Transactions to be consummated by
such date.

If this Agreement is terminated and the Kanarek Transactions are abandoned as
described in this Section 9, this Agreement shall become void and of no further
force or effect, except for the provisions of this Section 9; provided, that
nothing in this Section 9 shall be deemed to release any Party from any
liability for any breach by such Party of the terms and provisions of this
Agreement or to impair the right of any Party to compel specific performance by
the other Parties of their respective obligations under this Agreement.

Section 10. Cooperation; Further Assurances. Kanarek agrees to cooperate fully
with Parent in the defense or prosecution of any claims that are asserted or
proceedings that have been brought or which may be brought in the future against
or on behalf of Kanarek or Parent or any Affiliate thereof which relate to
events or occurrences related to the business of the Franchise Businesses and/or
the associated actions of Kanarek or any director, officer, employee,
independent contractor, agent or consultant of the Franchise Businesses, that
transpired prior to the date of the Kanarek Closing. The Parties hereto
understand and agree that Kanarek’s full cooperation in connection with such
claims or proceedings shall include, without limitation, being available to meet
with counsel to prepare for discovery or trial and to testify truthfully as a
witness when reasonably requested by Parent at times designated by Parent that
do not unreasonably interfere with Kanarek’s other commitments. From time to
time prior to and following the Kanarek Closing, as and when requested by Parent
or any Affiliate thereof, Kanarek shall execute and deliver, or cause to be
executed and delivered, all such documents and instruments and shall take, or
cause to be taken, all such further or other actions as Parent or Parent’s
Affiliate may reasonably deem necessary or desirable in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby, including, without limitation, taking any and
all actions that Parent or any Affiliate thereof reasonably deems necessary to
affirm the ownership of intellectual property and other assets and rights of
Parent and Merger Sub II as contemplated within the Franchise Agreements, the
Guaranties and in this Agreement.

Section 11. Certain Definitions.

(a) “Guaranties” means, collectively, (i) that certain Personal Guaranty made by
Kanarek and Orange in favor of Parent pursuant to the CA Counties Franchise
Agreement, (ii) that certain Personal Guaranty made by Kanarek and Orange in
favor of Parent pursuant to the NM Franchise Agreement and (iii) that certain
Personal Guaranty made by Kanarek and Orange in favor of Parent pursuant to the
UT Franchise Agreement.

(b) “Liability” means any liability, debt, obligation, deficiency, Tax, penalty,
assessment, fine, claim, cause of action or other loss, fee, cost or expense of
any kind or nature whatsoever, whether asserted or unasserted, absolute or
contingent, known or unknown, accrued or unaccrued, liquidated or unliquidated,
and whether due or to become due and regardless of when asserted.

 

7



--------------------------------------------------------------------------------

(c) “LC Agreement” means that certain Franchise and Asset Sale Agreement by and
among Parent, Merger Sub II, LeComp Co., Inc., a California corporation, and
Lloyd Eric Cotsen, an individual residing in the State of California and the
sole stockholder of LeComp Co., Inc.

(d) “Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including, without limitation, any conditional sale or other
title retention agreement or lease in the nature thereof) or any agreement to
file any of the foregoing, any sale of receivables with recourse against the
Franchise Businesses, Kanarek or any of their Affiliates, and any filing or
agreement to file a financing statement as debtor under the Uniform Commercial
Code or any similar statute, in each case, that affects a Purchased Asset.

(e) “Permitted Liens” means (i) Liens for Taxes or other governmental charges,
assessments or levies that are not yet due and payable, (ii) landlord’s,
mechanic’s, carrier’s, workmen’s, repairmen’s or other similar Liens arising or
incurred in the ordinary course of business that do not materially detract from
the value of the property encumbered thereby, (iii) other Liens the existence of
which do not materially impair the operations of the Franchise Businesses in the
ordinary course or the value of the Purchased Assets taken as a whole,
(iv) minor imperfections of title, conditions, easements and reservations of
rights, including easements and reservations of, or rights of others for, rights
of way, sewers, electric lines, telegraph and telephone lines and other similar
purposes, encroachments, covenants and restrictions and (v) any inchoate Liens
for Taxes. Notwithstanding the foregoing, any Lien for Indebtedness as of the
Kanarek Closing will not be a Permitted Lien.

(f) “Tax Authority” means a Governmental Entity responsible for the imposition,
assessment or collection of any Tax (domestic or foreign).

(g) “Tax Returns” means all reports, returns, declarations, statements,
estimates or other information supplied to a taxing authority in connection with
Taxes.

(h) “Tax” or “Taxes” means all taxes, including income, gross receipts, ad
valorem, value added, excise, real property, personal property, sales, use,
transfer, withholding, employment, unemployment, insurance, social security,
business license, business organization, environmental, workers compensation,
profits, license, lease, service, service use, severance, stamp, occupation,
windfall profits, customs, duties, franchise and other taxes imposed by the
United States of America or any state, local or foreign government, or any
agency thereof, or other political subdivision of the United States or any such
government, and any interest, penalties, assessments or additions to tax
resulting from, attributable to or incurred in connection with any tax or any
contest or dispute thereof, and including any liability for the Taxes of another
person.

Section 12. Notices. All notices, requests, claims, demands, waivers and other
communications under this Agreement shall be in writing and shall be by
facsimile, courier services or personal delivery to the following addresses, or
to such other addresses as shall be designated from time to time by a Party in
accordance with this Section 12:

if to Parent or Merger Sub II:

The Princeton Review, Inc.

111 Speen Street, Suite 550

Framingham, MA 01701

Attention: General Counsel

Facsimile No.: (508) 663-5115

 

8



--------------------------------------------------------------------------------

with a copy to:

Goodwin Procter, LLP

Exchange Place

53 State Street

Boston, MA 02109

Attention: John M. Mutkoski, Esq.

Facsimile No.: (617) 523 1231

if to Kanarek:

2151 Michelson Drive, Suite 260

Irvine, CA 92612

Attention: Paul Kanarek

Facsimile No.: (949) 553-8119

with a copy to:

Muchnick, Golieb and Golieb, P.C.

200 Park Avenue South

Suite 1700

New York, NY 10003

Attention: Howard W. Muchnick, Esq.

Facsimile No.: (212) 977-5133

All notices and communications under this Agreement shall be deemed to have been
duly given (x) when delivered by hand, if personally delivered, (y) one
(1) Business Day after when delivered to a courier, if delivered by commercial
one day overnight courier service or (z) when sent, if sent by facsimile, with
an acknowledgment of sending being produced by the sending facsimile machine.

Section 13. Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned, in whole or in part, by operation of
Law or otherwise by any of the Parties without the prior written consent of the
other Parties, except that Merger Sub II may assign, in its sole discretion, any
of or all its rights, interests and obligations under this Agreement to Parent,
but no such assignment shall relieve Merger Sub II of any of its obligations
hereunder. Subject to the preceding sentence, this Agreement shall be binding
upon, inure to the benefit of and be enforceable by, the Parties and their
respective successors and assigns.

Section 14. Specific Enforcement. The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any state or federal court sitting
in the Southern District of New York, this being in addition to any other remedy
to which they are entitled at Law, in equity or otherwise.

Section 15. Amendment and Waiver. No amendment or waiver of any provision of
this Agreement shall be valid unless the same shall be in writing and signed by
Parent and Kanarek. No waiver of any right or remedy hereunder shall be valid
unless the same shall be in writing and signed by

 

9



--------------------------------------------------------------------------------

the Party giving such waiver. No waiver by any Party with respect to any
default, misrepresentation or breach of warranty or covenant hereunder shall be
deemed to extend to any prior or subsequent default, misrepresentation or breach
of warranty or covenant hereunder or affect in any way any rights arising by
virtue of any prior or subsequent such occurrence.

Section 16. Entire Agreement. This Agreement (including the documents referred
to herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements or representations by or among the Parties,
written or oral, with respect to the subject matter hereof.

Section 17. No Third Party Beneficiaries. This Agreement is for the sole benefit
of the Parties and their permitted successors and assigns and nothing herein
expressed or implied shall give or be construed to give to any Person, other
than the Parties and such successors and assigns, any legal or equitable rights
hereunder.

Section 18. Counterparts. This Agreement may be executed in any number of
counterparts and by the Parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

Section 19. Governing Law. Except for the Noncompete Agreement referenced in
Section 3 hereof and attached as Exhibit C hereto, this Agreement shall be
governed by, and construed in accordance with, the substantive law of the State
of New York, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof.

Section 20. Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

Section 21. Submission to Jurisdiction; Waiver of Jury Trial. Each of the
Parties (a) submits to the jurisdiction of any state or federal court sitting in
the Southern District of New York in any action or proceeding arising out of or
relating to this Agreement, (b) agrees that all claims in respect of such action
or proceeding may be heard and determined in any such court, and (c) agrees not
to bring any action or proceeding arising out of or relating to this Agreement
in any other court. Each of the Parties waives any defense of inconvenient forum
to the maintenance of any action or proceeding so brought and waives any bond,
surety or other security that might be required of any other Party with respect
thereto. Any Party may make service on another Party by sending or delivering a
copy of the process to the Party to be served at the address and in the manner
provided for the giving of notices in Section 12. Nothing in this Section 21,
however, shall affect the right of any Party to serve legal process in any other
manner permitted by law. IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THE KANAREK TRANSACTIONS, THE PARTIES IRREVOCABLY CONSENT TO TRIAL WITHOUT A
JURY.

Section 22. Construction.

(i) The language used in this Agreement shall be deemed to be the language
chosen by the Parties to express their mutual intent, and no rule of strict
construction shall be applied against any Party.

 

10



--------------------------------------------------------------------------------

(ii) Any reference to any federal, state, local or foreign statute or law shall
be deemed also to refer to all rules and regulations promulgated thereunder,
unless the context requires otherwise.

Section 23. Survival. All covenants and obligations of the Parties which by
their explicit terms or by implication are to be performed subsequent to or are
to otherwise survive the Kanarek Closing shall survive the Kanarek Closing and
the consummation of the Kanarek Transactions and shall not be extinguished, but
shall instead remain in full force and effect thereafter and otherwise in
accordance with or as contemplated by the terms hereof, notwithstanding the
Kanarek Closing or the consummation of the Kanarek Transactions.

[Remainder of page intentionally left blank.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

THE PRINCETON REVIEW, INC. By:  

/s/ Stephen C. Richards

Name:   Stephen C. Richards Title:   Chief Operating Officer TPR SoCAL, LLC By:
 

/s/ Stephen C. Richards

Name:   Stephen C. Richards Title:   Vice President and Treasurer PAUL KANAREK

/s/ Paul Kanarek

Kanarek Franchise and Asset Sale Agreement Signature Page